Exhibit 10.1

 

AMENDMENT AND WAIVER

TO EXCLUSIVE SOFTWARE LICENSE & DISTRIBUTON AGREEMENT

 

This Amendment and Waiver to Exclusive Software License and Distribution
Agreement (the “Amendment”) is dated as of June 30, 2020 and amends that certain
Exclusive Software License and Distribution Agreement (the “License Agreement”),
with an effective date as of June 1, 2020, by and among Cranes Software
International Ltd., a company organized under the laws of India (“Cranes” which
expression shall include its successors and permitted assigns wherever the
context or meaning shall so require or permit), with a principal office located
at #82 Presidency Building 3 & 4th Floor St. Mark's Road Bengaluru 560001,
Systat Software, Inc., a Delaware corporation (“Systat” which expression shall
include its successors and permitted assigns wherever the context or meaning
shall so require or permit, with a principal office at 2107 North First Street,
Suite 360, San Jose, CA 95131 USA (Systat, Cranes and each of their direct and
indirect subsidiaries shall hereinafter be collectively referred to as the
“Systat Parties”), and Inpixon, a Nevada corporation, with a principal office at
2479 East Bayshore Road, Suite 195, Palo Alto, CA 94303 (“Inpixon” which
expression shall include its successors and assigns wherever the context or
meaning shall so require or permit). All capitalized terms that are used and not
defined elsewhere in this Amendment shall have the respective meanings assigned
thereto in the License Agreement.

 

RECITALS

 

WHEREAS, the closing of the transactions contemplated by the License Agreement
are subject to the satisfaction of certain conditions set forth in Article 8 of
the License Agreement; and

 

WHEREAS, Section 10.6 of the License Agreement requires any amendment to the
License Agreement to be signed by each of the Parties; and

 

WHEREAS, the Parties desire to proceed with the closing of the transactions
described in the License Agreement as of June 30, 2020; and

 

WHEREAS, in connection with such closing, the Parties agree to waive certain of
the closing delivery requirements set forth in Article 8 of the License
Agreement, to be provided within ten (10) business days of the Closing Date
(“Extension Date”), provided, however, that the Cash Consideration may not, at
Inpixon’s option, be delivered prior to the later of the Extension Date or the
date on which all such closing deliverables are actually delivered to Inpixon
(the “Delivery Date”).

 

NOW, THEREFORE, Inpixon and the Systat Parties, hereby agree as follows:

 

1.  Article 8 Waivers. The Parties agree to extend the the delivery requirements
set forth in (i) Section 8.2(f), (g) and (h) and (ii) Section 8.2(c), (d), and
(f) until the Extension Date. In addition, the Systat Parties agree that the
delivery and receipt of the Cash Consideration portion of the Closing
Consideration required to be delivered in accordance with Section 8.2(i) and
8.3(e) of the License Agreement will be waived until the Delivery Date and the
Closing Note shall be delivered on the Closing Date.

 

2.  Amendment. Section 3.1 of the License Agreement is hereby amended and
restated as follows:

 

“Consideration and Assignment. In consideration of the rights granted by Systat
to Inpixon pursuant to this Agreement, Inpixon shall deliver the following
consideration to Systat (the “Total Consideration”):

 

(a)  Two Million Two Hundred Thousand Dollars (USD $2,200,000 Million) in cash
(the “Cash Consideration”) payable by wire transfer of immediately available
funds to an account to be designated by Systat on or before the Delivery Date.

 



1

 

 

(b)  An assignment of a portion of that certain promissory note held by Inpixon
and payable to Inpixon by Sysorex, Inc. (“Sysorex”), for up to an aggregate
principal amount of Six Million Three Hundred Thousand Dollars (USD $6,300,000)
(the “Note”), including the underlying rights and obligations of Inpixon under
the Note, in accordance with the terms and conditions of the assignment
agreement in substantially the form attached hereto as Exhibit B (“License Note
Assignment”) and the intercreditor agreement in substantially the form attached
hereto as Exhibit C (the “Intercreditor Agreement”) as follows:

 

(i)  $3.0 million on the Closing Date (the “Closing Note”, together with the
Cash Consideration the Closing Consideration”);

 

(ii)  $1.3 million on the three month anniversary of the Closing Date;

 

(iii) $1.0 million on the six month anniversary of the Closing Date; and

 

(iv)  $1.0 million on the nine month anniversary of the Closing Date.”

 

3.  Ratification; No Other Amendment. This Amendment hereby amends the License
Agreement effective as of the date hereof and is deemed to form a part thereof,
mutatis mutandis. The License Agreement is hereby ratified and confirmed in all
respects, and all other terms and conditions of the License Agreement, including
without limitation the representations, warranties, covenants and agreements of
the respective parties, shall remain in full force and effect without other or
further amendment or modification. On and after the date of this Amendment, any
reference to “this Agreement” in the License Agreement and in any other
agreements will mean the License Agreement, as amended by this Amendment. In the
event of any conflict between the terms and conditions of this Amendment, and
terms and conditions of the License Agreement, the terms and conditions of this
Amendment shall prevail to the extent of the inconsistency.

 

4.  Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Amendment delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Amendment.

 

5.  Governing Law. This Amendment swill be governed by and construed under the
laws of the State of California without regard to conflicts-of-laws principles
that would require the application of any other Law. Any proceeding arising out
of or relating to this Amendment shall be brought in the state or federal courts
located in San Francisco or Santa Clara County, California, and each Party
irrevocably submits to the exclusive jurisdiction of each such court in any such
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the proceeding shall
be heard and determined only in any such court and agrees not to bring any
proceeding arising out of or relating to this Amendment in any other court

 

6.  Termination. The parties agree that if, for any reason, the License
Agreement is terminated in accordance with its terms prior to closing of the
transactions contemplated thereunder, this Amendment will also terminate and be
of no further force or effect.

 

[Signature page follows]

 

2

 

 

IN WITNESS HEREOF, the Parties represent and warrant that this Amendment is
executed by duly authorized representatives of each Party on the date set forth
below.

  

INPIXON   CRANES SOFTWARE INTERNATIONAL LTD.           By: /s/ Nadir Ali   By:
/s/ Asif Khader           Name: Nadir Ali   Name: Asif Khader           Title:
CEO   Title: Managing Director           Date: 06-30-2020   Date: 06-30-2020    
            SYSTAT SOFTWARE, INC.                 By: /s/ Tanveer A. Khader    
            Name: Tanveer A. Khader                 Title: Vice President      
          Date: 06-30-2020

 

[SIGNATURE PAGE TO AMENDMENT AND WAIVER]

 

 

3



 

 